       Case 2:20-cr-00123-JAM Document 41 Filed 12/10/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   STEVEN LAWRENCE ROBINSON
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 2:20-cr-00123-JAM

12                       Plaintiff,                 STIPULATION TO CONTINUE BAIL
                                                    REVIEW HEARING; [PROPOSED] ORDER
13   vs.
                                                    DATE: December 14, 2020
14   STEVEN LAWRENCE ROBINSON,                      TIME: 2:00 p.m.
                                                    JUDGE: Hon. Deborah Barnes
15                       Defendants.

16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that the bail review hearing set for December 11, 2020 at 2:00 p.m. be

19   continued to December 14, 2020 at 2:00 p.m. before the Honorable Deborah Barnes.

20          Prior to filing the motion for bail review, defense counsel attempted to confer with the

21   government regarding the scheduling of the bail review hearing, however government counsel

22   was unable to respond until later that evening, after the motion was filed. Upon having the

23   opportunity to confer regarding an expedited briefing schedule and hearing date, the parties agree

24   that a one-day continuance to December 14, 2020 will afford both the government and the

25   pretrial services office sufficient time to prepare for the hearing. The parties further agree and

26   stipulate that the government’s opposition to the bail review motion, if any, shall be filed no later

27   than Friday, December 11, 2020.

28   ///
       Case 2:20-cr-00123-JAM Document 41 Filed 12/10/20 Page 2 of 3


 1            The parties agree that good cause for the continuance exists because government counsel
 2   has prior obligations and filing deadlines this week that constrain government counsel from
 3   filing an opposition brief sooner than December 11, 2020. Furthermore, despite making the
 4   request for an interview on the morning of December 9, 2020, the pretrial services officer is still
 5   awaiting confirmation from the jail regarding a pretrial services interview as of the date of this
 6   filing. Accordingly, a brief continuance to ensure the pretrial services officer and the parties are
 7   adequately prepared for the hearing is appropriate, and the parties so stipulate.
 8
 9            A proposed order is attached for the Court’s review and consideration.
10
11                                                          Respectfully submitted,
12                                                          MCGREGOR SCOTT
                                                            United States Attorney
13
14   DATED: December 10, 2020                               /s/ Adrian Kinsella
                                                            ADRIAN KINSELLA
15                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
16
17                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
18
19   DATED: December 10, 2020                               /s/ Megan T. Hopkins
                                                            MEGAN T. HOPKINS
20                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
21                                                          STEVEN LAWRENCE ROBINSON
22
23
24
25
26
27
28

      ROBINSON: Stipulation and [Proposed]            -2-
      Order to Continue Bail Review Hearing
       Case 2:20-cr-00123-JAM Document 41 Filed 12/10/20 Page 3 of 3


 1                                              ORDER
 2   IT IS SO ORDERED that the bail review hearing currently scheduled for December 11, 2020 at
 3   2:00 p.m. is hereby continued to December 14, 2020 at 2:00 p.m. The government’s opposition,
 4   if any, shall be filed by December 11, 2020.
 5
     DATED: December 10, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ROBINSON: Stipulation and [Proposed]          -3-
      Order to Continue Bail Review Hearing
